Case 1:20-cv-05728-RBK-KMW Document 10-1 Filed 07/20/20 Page 1 of 2 PageID: 89




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 READING ROCK NORTHEAST,
 LLC,
                                                    Civil Action No. 1:20-CV-5728
                Plaintiff,

        v.
                                                          ORDER GRANTING
 WILLIAM N. RUSSELL III et al.                        APPLICATION FOR PRO HAC
                                                    VICE ADMISSION OF JEFFREY M.
                Defendants.                                     NYE


        THIS MATTER having been opened to this Court by Motion of Duane Morris LLP,

 attorneys for Plaintiff Reading Rock Northeast, LLC (“Reading Rock”), for an Order permitting

 Jeffrey M. Nye to appear pro hac vice in this action and participate on behalf of Reading Rock;

 and the Court having reviewed the supporting certifications of Jeffrey M. Nye, Esq., and Patrick

 J. Kearney, Esq., and finding that those certifications comply with L.Civ.R. 101.1(c); and for

 good cause shown,

        IT IS HEREBY ORDERED this __________ day of ____________, 2020 as follows:

        1.      Jeffrey M. Nye is hereby admitted pro hac vice and permitted to appear and

 participate in this action on behalf of Reading Rock, pursuant to L.Civ.R. 101.1(c).

        2.      Mr. Nye shall:

                   a. promptly notify the Court of the institution of any disciplinary proceedings

                       before any court during the period of pro hac vice admission;

                   b. make a payment to the New Jersey Lawyers’ Fund for Client Protection as

                       provided by New Jersey Court Rule 1:28-2(a) for this year and any
Case 1:20-cv-05728-RBK-KMW Document 10-1 Filed 07/20/20 Page 2 of 2 PageID: 90




                        subsequent year in which the admitted attorney continues to represent a

                        client in a matter pending in this Court;

                    c. make a payment of $150.00 payable to the Clerk, United States District

                        Court for the District of New Jersey;

                    d. take no fee in any tort case in excess of New Jersey Court Rule 1:21-7

                        governing contingent fees during the period of pro hac vice admission;

                    e. comply with the rules of the court, including all disciplinary rules, during

                        the period of pro hac vice admission; and

                    f. submit to the disciplinary jurisdiction of this Court during the period of

                        pro hac vice admission.

        3.      Only counsel of record admitted to practice before this Court may sign and file

 pleadings and other papers, enter appearances for parties, sign stipulations, or sign and receive

 payments on judgments, decrees or orders.

                                               SO ORDERED


                                               Honorable Robert B. Kugler, U.S.D.J.

                                               Dated:




                                                  2
